Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement is made and entered into this 25th day of February,
2011 by Computer Programs & Systems, Inc. (“CPSI”) and Michael S. Jones (“Mr.
Jones”).

 

I. Preamble

CPSI is a publically traded healthcare information technology company that
designs, develops, markets, installs and supports computerized information
technology systems to meet the demands of small and mid-sized hospitals.
Mr. Jones is a current employee of CPSI. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, CPSI and Mr. Jones
agree as follows:

 

II. Resignation

Mr. Jones will resign from CPSI on 02/25/2011.

 

III. Compensation

A. CPSI will pay Mr. Jones a total of $100,000.00 in three payments ($33,333.33
on 3/01/2011; $33,333.33 on 4/01/2011; and $33,333.34 on 5/02/2011), subject to
appropriate and required tax withholding that CPSI would normally withhold from
the earnings of Mr. Jones.

B. Other than as set forth above, Mr. Jones will receive no compensation of any
kind from CPSI.

C. Mr. Jones understands and agrees that the compensation provided herein is
being provided to him in consideration for the covenants undertaken, the Waiver
and General Release, and Non-competition Agreement and Protection of
Confidential and Proprietary information contained herein.

 

IV. Waiver and General Release

A. For and in consideration of the compensation provided herein, Mr. Jones
releases and forever discharges CPSI, its successors, assigns, agents,
employees, principals, subsidiaries, affiliates. officers and directors, from
any and all claims, demands, sums of money, damages and causes of action,
whether known or unknown, suspected or unsuspected, arising on or before the
date this Separation Agreement is executed, which Mr. Jones may now or hereafter
own, hold, have or claim to have as a result of, arising out of, or in any way
related to his employment with CPSI.

B. This release is meant to be and is fully binding. Furthermore, this release
finishes, extinguishes and terminates any and all claims arising on or before
the date this agreement is executed that Mr. Jones may have ever had against
CPSI and its successors, assigns, agents, employees, principals, subsidiaries,
affiliates, officers and directors.

C. Mr. Jones hereby acknowledges and agrees that CPSI has not at any time
admitted liability for any claims whatsoever.

 



--------------------------------------------------------------------------------

D. Mr. Jones acknowledges and agrees that this release is general, extremely
broad, and completely and totally binding. Mr. Jones confirms that this release
is intended to fully release CPSI for all claims arising on or before the date
this Separation Agreement is executed and regardless of whether they are
presently known to Mr. Jones or not. Mr. Jones expressly waives and assumes the
risk that there are claims which exist as of this date which Mr. Jones does not
know or suspect exist, which, if known, would have materially affected his
decision to execute this release and enter into this Separation Agreement with
CPSI.

E. This release shall be binding upon Mr. Jones and his respective heirs,
executors, administrators, personal representatives, successors and assigns.

F. Nothing in this Separation Agreement shall be construed as .a waiver of the
right to file a charge with the Equal Employment Opportunity Commission (“EEOC”)
or to participate in an investigation thereof. However, Mr. Jones specifically
waives any causes of action he may have pursuant to any federal or state
anti-discrimination statute. He further waives the right to recover monetary
damages and other relief pursuant to any federal or state anti-discrimination
statute.

 

V. Noncompetition Agreement and Protection of Confidential and Proprietary
Information

A. Mr. Jones acknowledges that

1. the knowledge and experience that he has acquired while an employee of CPSI
and his services rendered to CPSI, including as its Executive Vice President and
Chief Operating Officer, are of special, unique and extraordinary character and
that his position with CPSI has placed him in a position of confidence and trust
with the customers, prospective customers, and other employees of CPSI and has
allowed him access to Confidential and Proprietary Information (as hereinafter
defined);

2. the nature and periods of the restrictions imposed by the covenants contained
herein are fair and reasonable, and that such restrictions will not prevent
Mr. Jones from earning a livelihood;

3. CPSI would sustain great and irreparable loss and damage if Mr. Jones were in
any manner to breach any of such covenants;

4. CPSI conducts its business actively in and throughout the entire Territory
(as hereinafter defined) and that other persons are engaged in like and similar
business in the Territory; and

5. the Territory is reasonably sized because the business of CPSI requires the
entire Territory for profitable operations.

B. Having acknowledged the foregoing and in consideration of receiving the
Compensation provided herein, the Mr. Jones covenants and agrees with CPSI
.that:

1. he will not, directly or indirectly, disclose to any Person (as hereinafter
defined) or use or otherwise exploit for his own benefit or for the benefit of
any other Person any Confidential and Proprietary Information which was
disclosed to him or came within his knowledge while an employee of CPSI or used
by him in the performance of his duties for or on behalf of CPSI; provided,
however, that nothing herein shall limit in any manner the protection of CPSI’s
trade secrets otherwise afforded by law;

 

2



--------------------------------------------------------------------------------

2. he will not, directly or indirectly, through the period ending two (2) years
after his execution of this Separation Agreement for any reason, provide
Services (as hereinafter defined) within the Territory to any Person which is at
the time, directly or indirectly, in competition with the business of CPSI in
the community hospital market (hospitals with 300 beds or less) including Cerner
Corporation, Epic Systems Corporation, Healthcare Management Systems,
Healthland, Inc., McKesson Corporation, Medical Information Technology, Inc.,
Prognosis Health Information Systems, Inc., Quality Systems, Inc., whether as an
officer, director, shareholder, partner, proprietor, employee, agent,
consultant, independent contractor, or otherwise;

3. he will not, directly or indirectly, through the period ending two (2) years
after his execution of this Separation Agreement for any reason, solicit,
divert, or appropriate to any Person in competition with the business of CPSI in
the community hospital market (hospitals with 300 beds or less) including Cerner
Corporation, Epic Systems Corporation, Healthcare Management Systems,
Healthland, Inc., McKesson Corporation, Medical Information Technology, Inc.,
Prognosis Health Information Systems, Inc., Quality Systems, Inc., on his own
behalf or in the service of or on behalf of any such competing Person, or
attempt to solicit, divert, or appropriate to any such competing Person, the
patronage or business of any Person that was a customer or Prospective Customer
(as hereinafter defined);

4. he will not, directly or indirectly, through the period ending two (2) years
after his execution of this Separation Agreement, solicit, recruit, or hire,
directly or by assisting others, or attempt to solicit, recruit or hire for any
competing Person, any employee of CPSI;

5. he will not, directly or indirectly, make any disparaging or derogatory
statements or remarks about CPSI, its products, its operations, or any of its
officers, directors, or employees and shall take no actions intended to harm the
business or the operations of CPSI, its products, or any of its officers,
directors, or employees.

C. For purposes of this Agreement:

1. “Confidential and Proprietary Information” shall mean: any and all trade
secrets concerning the business and affairs of CPSI, product specifications,
data, know-how, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current and
planned research and development, current and planned distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), computer software and database technologies,
systems, structures and architectures (and related processes, formulae,
compositions, improvements, devices, know-how, discoveries, concepts, designs,
methods and information of CPSI and any other information, however documented,
of CPSI that is a trade secret within the meaning of applicable law); any and
all information concerning the Business and affairs of CPSI (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel and personnel training and techniques and
materials), however documented; and any and all notes, analyses, compilations,
studies, summaries and other material prepared by or for CPSI containing or
based, in whole or in part, on any information included in the foregoing.

2. “Person” shall mean any individual, partnership, association, corporation,
trust, unincorporated organization, or any other business entity or enterprise.

 

3



--------------------------------------------------------------------------------

3. “Customer” shall he limited to those customers of CPSI for whom there is a
contract or agreement in force or to whom CPSI is rendering services as of the
date of Mr. Jones’ resignation from CPSI.

4. “Prospective Customer” shall mean any Person known by Mr. Jones to have been
solicited for business within the twelve month period preceding the date of
Mr. Jones’s resignation from CPSI, by an employee (including Mr. Jones) or agent
of CPSI either by sending or delivering a written sales or servicing proposal or
contract in connection with the Business of CPSI or by meeting with such Person
or otherwise having personal contact with such Person.

5. “Services” shall mean services substantially similar to those services
provided by Mr. Jones to CPSI within one (1) year prior to Mr. Jones’
resignation from CPSI.

6. “Territory” shall mean every state in the United States of America and every
province in Canada in which CPSI conducts business.

D. Mr. Jones acknowledges that his breach of any covenant contained herein will
result in irreparable injury to the Business of CPSI and that CPSI’s remedy at
law for such a breach will be inadequate. Accordingly, the Mr. Jones agrees and
consents that CPSI, in addition to all other remedies available at law and in
equity, shall be entitled to both preliminary and permanent injunctions to
prevent and/or halt a breach or threatened breach by the Mr. Jones of any
covenant contained herein. Any violation of the covenants contained herein shall
automatically toll and suspend the period of such covenant for the amount of
time the violation continues.

E. Mr. Jones agrees that the foregoing remedies shall be cumulative and not
exclusive, shall not be waived by any partial exercise or nonexercise thereof
and shall be in addition to any other remedies available to CPSI at law or in
equity. Notwithstanding the foregoing, if Mr. Jones breaches paragraphs V(B)(1),
V(B)(2), V(B)(3), or V(B)(5) of the Separation Agreement, CPSI may, at its sole
option, seek liquidated damages with respect to each customer or prospective
customer procured by or through Mr. Jones, directly or indirectly, in violation
of, or a result of a violation of, paragraphs V(B)(1), V(B)(2), V(B)(3), or V(
B)(5) of the Separation Agreement (with such customers being hereafter referred
to as “lost customers” and with such prospective customers being hereafter
referred to as “lost prospects”). Furthermore, CPSI may, at its sole option,
seek liquidated damages with respect to any disclosure and/or exploitation of
any Confidential or Proprietary Information. Mr. Jones acknowledges that it
would be difficult to calculate damages incurred by CPSI in the event of a
breach of paragraphs V(B)(1), V(B)(2), V(B)(3), or V(B)(5) of the Separation
Agreement and that the following liquidated damages clause, when so elected by
CPSI, is necessary and reasonable for the protection of CPSI. Mr. Jones agrees
that if CPSI elects liquidated damages and Mr. Jones cannot respond in cash to
such liquidated damages, then CPSI is entitled to injunctive relief. CPSI agrees
that, if it elects to exercise the liquidated damages provision with respect to
a lost customer or lost prospect, it shall not seek an injunction with respect
thereto if Mr. Jones pays such liquidated damages and that such liquidated
damages are in lieu of actual damages. Mr. Jones waives any defense as to the
validity of any liquidated damages stated in this agreement as they may appear
on the grounds that such liquidated damages are void as penalties or are not
reasonably related to actual damages. Mr. Jones also acknowledges that CPSI may
or may not choose to exercise this liquidated damages provision and that CPSI
may, at its sole option, seek injunctive relief with respect to some lost
customers and lost prospects and liquidated damages with respect to other lost
customers and lost prospects. Finally, Mr. Jones acknowledges that Mr. Jones has
no right whatsoever to force CPSI to exercise this liquidated damages provision,
and that such choice remains entirely CPSI’s.

 

4



--------------------------------------------------------------------------------

Liquidated damages shall be calculated as follows:

A lost customer shall be valued at 150% of the gross revenue to CPSI in the most
recent twelve (12) month period preceding the date of loss of such account. If
such lost customer had not been a customer of CPSI for an entire twelve
(12) month period, such liquidated damages shall be 150% of the gross revenue
which would have been, in the absence of a breach by Mr. Jones, realized by CPSI
in the initial twelve month period of such customer being served by CPSI. A lost
prospect shall be valued at 150% of the gross revenue realized in the initial
twelve month period of such lost prospect being served by any Person receiving
such revenue as a result of Mr. Jones’s breach.

Mr. Jones acknowledges that the foregoing damage amounts are fair and
reasonable, and that selected accounts may be worth much more than 150% of their
annual revenue.

Each disclosure or exploitation of Confidential and Proprietary Information
shall be valued at five hundred thousand dollars ($500,000). Mr. Jones
acknowledges that the foregoing amount is fair and reasonable.

Mr. Jones shall pay such liquidated damages to CPSI within 5 business days after
written demand therefor. Thereafter, such liquidated damages shall bear interest
at the maximum lawful rate.

F. Mr. Jones acknowledges that Mr. Jones has an affirmative duty to inform such
Customer or Prospective Customer that Mr. Jones cannot accept its business until
after the restrictive period and that Mr. Jones must minimize all contact with
such Customer or Prospective Customer.

G. Each covenant contained herein shall be construed as separate and independent
of any other covenant or provision of this Separation Agreement, and the
existence or assertion of any claim, demand, or cause of action against CPSI,
whether predicated upon this Separation Agreement or otherwise, shall not
constitute a defense to the enforcement by CPSI of any of the covenants
contained herein. In the event that the provisions of this Section V of the
Separation Agreement should ever be deemed to exceed the time, scope, or
geographic limitations permitted by applicable law, then such provisions shall
he reformed to the maximum time, scope and geographic limitations permitted by
such law.

 

VI. Confidentiality

Mr. Jones agrees and promises that the fact of and terms of the Separation
Agreement shall remain confidential, and shall not be disclosed to any
third-party, except the parties’ attorneys (including Mr. Jones’s tax attorney),
Mr. Jones’s financial advisor, Mr. Jones’s spouse, the EEOC or pursuant to a
court order or subpoena issued by a court of competent jurisdiction. Any breach
of the confidentiality of this agreement shall constitute a forfeiture of all
compensation set forth herein and, if any such compensation has already been
conveyed as of the time of the breach, Mr. Jones shall return and/or repay the
same to CPSI.

 

VII. Choice of Law

This Separation Agreement shall be construed and interpreted in accordance with
the laws of the State of Alabama.

 

5



--------------------------------------------------------------------------------

VIII. Choice of Venue

Any legal proceeding arising out of, or otherwise related to, Mr. Jones’
employment with CPSI and/or arising out of a breach of, or failure to abide by
the terms of this Separation Agreement shall be filed and litigated in the
Circuit Court of Mobile County, Alabama or, if CPSI elects and federal
jurisdictional requirements are met, in the United States District Court for the
Southern District of Alabama. Mr. Jones hereby waives any present or future
objection to such venue and irrevocably consents and submits to the jurisdiction
in personam of such courts. Any legal proceeding instituted in a venue not
specifically described herein shall he transferred to the Circuit Court of
Mobile County, Alabama or to the United States District Court for the Southern
District of Alabama, if federal jurisdictional requirements are met.

 

IX. Attorney’s Fees

In the event any litigation or other legal action or proceeding is brought
between the parties to enforce any provision of this Separation Agreement or
because of an alleged breach, default, misrepresentation or other dispute in
connection with any provision of this Separation Agreement, CPSI will be
entitled to an award or judgment for all reasonable costs incurred by reason of
such proceeding or action, including attorney’s fees, in the event CPSI is the
prevailing party or party who substantially prevails.

 

X. Severability

If any part, section, paragraph or sentence of this Separation Agreement is ever
determined by a court of law and/or equity to be void, fraudulent,
unconscionable, or in any way nonenforceable or not binding on Mr. Jones and/or
CPSI, the remainder of the Separation Agreement shall remain enforceable and
binding on Mr. Jones and CPSI and in full effect.

IN WITNESS WHEREOF, Mr. Jones and CPSI have executed this Separation Agreement
on the day and year first above written.

 

/s/ Michael S. Jones Michael S. Jones

STATE OF ALABAMA         §

COUNTY OF MOBILE         §

I, the undersigned, a notary public in and for said county and state, hereby
certify that Michael S. Jones, whose name is signed to the foregoing Separation
Agreement, acknowledged before me on this day that, having read and being
informed of the contents of the above and foregoing Separation Agreement, he
executed the same voluntarily on the day the same bears date.

Given under my hand and seal this 25th day of February, 2011.

 

/s/ Sandra Laurendine Notary Public My Commission Expires: October 23, 2011

 

6



--------------------------------------------------------------------------------

COMPUTER PROGRAMS & SYSTEMS, INC.   By     J. Boyd Douglas     As its President
and CEO

STATE OF ALABAMA         §

COUNTY OF MOBILE         §

Before me, the undersigned authority in and for said County in said State,
appeared                                 , whose name as
                                 of Computer Programs & Systems, Inc., is signed
to the foregoing to Separation Agreement and who acknowledged before me on this
day that, being informed of the contents of said Separation Agreement, he, as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.

Given under my hand and seal this              day of                     ,
2011.

 

/s/ Sandra Laurendine Notary Public My Commission Expires: October 23, 2011

 

7